DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/11/2022 has been entered.  Claims 1, 3-6, and 8-11 are pending.  Claims 2 and 7 have been cancelled.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3 - 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1: Is the claimed invention a statutory category of invention?
Claims 1 and 9 are directed to a method for language learning (Step 1, Yes).  

Step 2A, Prong 1: Does the claim recite an abstract idea?
The limitation of steps: 
determining a plurality of weak study sentences that a user who is provided with assessment study sentences by speech fails to understand, with reference to feedback from the user; determining at least some of pronunciations or pronunciation combinations commonly included in the plurality of weak study sentences as weak pronunciations or pronunciation combinations that the user fails to understand; and determining a compensatory study course to be provided to the user, with reference to the determined weak pronunciations or pronunciation combinations, wherein in the step of determining a plurality of weak study sentences, an assessment study sentence is determined as a weak study sentence when it is determined with reference to the second feedback that the user fails to understand the assessment study sentence even if it is determined with reference to the first feedback that the user understands the assessment study sentence, wherein in the step of determining a compensatory study course, the compensatory study course is specified by at least one compensatory study material associated with the weak pronunciations or pronunciation combinations, and a sequence in which the at least one compensatory study material is provided, and wherein in the step of determining a compensatory study course, the sequence in which the at least one compensatory study material is provided is determined with reference to a result of machine learning or deep learning performed on the weak pronunciations or pronunciation combinations and the at least one compensatory study material as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  This type of mental process can be practically performed in the human mind, and is in fact performed in the human mind on a daily basis, for instance by a teacher may mentally perform the steps above.  Note that the teacher would have reasonably determined a plurality of weak study sentence and a compensatory study course (i.e. performing mental observations, evaluations, and judgements).   Furthermore, a teacher may perform both the listening test and the reading test to assess the language proficiency of the student.  The listening test includes step for the teacher to output an audible sound of assessment study sentences and receive a first response from the student. The reading testing includes the step for the teacher to write assessment study sentences by text and receive a second response from the student.  The mere nominal recitation of a system in claim 9 performing these steps does not take the claim limitation outside of the mental processes grouping. Thus, the claim recites a mental process (Step 2A, Prong 1: yes).

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
Per the 2019 Revised Patent Subject Matter Eligibility Guidance, if a claim as a whole integrates the recited judicial exception into a practical application of that exception, a claim is not "directed to" a judicial exception. Alternatively, a claim that does not integrate a recited judicial exception into a practical application is directed to the exception. Evaluating whether a claim integrates an abstract idea into a practical application is performed by a) identifying whether there are any additional elements recited in the claim beyond the abstract idea, and b) evaluating those additional elements individual and in combination to determine whether they integrate the abstract idea into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. Exemplary considerations indicative that an additional element (or combination of elements) may have or has not been integrated into a practical application are set forth in the 2019 PEG.
With respect to the instant claims 8 and 9 recite the additional elements of: “A non-transitory computer-readable recording medium having stored thereon a computer program for executing the method” (claim 8) and “A system” (claim 9).  It is particularly noted that the use of a computing device "as a tool" to perform an abstract method and steps that only amount to extra solution activity are indicated in the 2019 PEG as examples that an additional element has not been integrated into a practical application.  Even in combination, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits, such as an improvement to a computing system, on practicing the abstract idea (STEP 2A, Prong 2: NO). 
Turning to applicant’s specification, the description of the phrase machine learning algorithm mirrors the languages use in claim 1.  See Applicant’s Specification, pg. 5, [0060] (“a result of machine learning or deep learning performed on weak pronunciations or pronunciation combinations of each user and compensatory study materials for the user, and determine a sequence of compensatory study materials to be provided to the user”).   An algorithm by definition: a step-by-step procedure for solving a problem or accomplishing some end (https://www.merriam-webster.com/dictionary/algorithm).  Applicant does not point out precisely a machine learning method include algorithm that cannot be mentally perform by a human.   The fact that pronunciation evaluation can be performed more quickly or efficiently via a computer does not materially alter the patent eligibility of Applicant's claims. In other words, mere automation of an abstract idea, without improving a technical aspect, does not confer patent eligibility.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Claims 1 and 3 – 8 do not recite the additional elements that amount to significantly more than an abstract Idea.   The limitation of steps, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Claim 1 recites a plurality of software components; for example, a weak study sentence determination unit, a weak pronunciation determination unit, and a compensatory study course determination unit etc.  The components of the claims are not drawn to structural components. In the claim, each of the components are disclosed as being software modules or programs.  The claimed use of a "system" to carry out the abstract idea "simply appends well-understood, routine, conventional activities previously known to the industry" (see 2019 Eligibility Guidance, 84 Fed. Reg. at 56).  The Specification concedes that the processing system is well-known, routine, and conventional. See, e.g., Applicant’s Spec. pgs. 5 - 6 (describing its "the learning assistance system" as "any type of portable digital equipment having a memory means and a microprocessor for computing capabilities, such as a smart phone and a tablet PC, may be adopted as the user device 300 according to the invention").   As such, the claims 3 – 8 and 10 – 11 are drawn to a computer program or software per se and are thus drawn to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 – 6 and 8 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Peters (US 2005/0084829 A1) in view of Johnson et al. (US 2004/0029084 A1) and Yu (US 2009/0258333 A1).
Re claims 1, 9, 10 - 11:
1. A method performed in a system for assisting listening study (Peters, Abstract, “My Listening as an example of the material for listening”; from [0095] – [0114], “Material for Listening”), 
the system comprising a weak study sentence determination unit, a weak pronunciation determination unit, and a compensatory study course determination unit (Peters, fig. 6A, “Mistaken Sentence”, “Incorrect Pronunciation”; [0107], “The material also pulls out specific words, phrases, and mistakes and transfers them to other materials for additional learning and memorization”), and the method comprising the steps of: 
by the weak study sentence determination unit, instructing a device of a user to output an audible sound of assessment study sentences and receive first feedback from the user (Peters, figs. 7A – 7B, “My Listening” report is a feedback; “Percent Understood”; [0098], “The software or the instructor then identifies content that was heard incorrectly and inputs those words, phrases, and or sentences in the "What I Heard" block”; [0103]; [0106], “With this material the student can learn what elements of the spoken language they cannot hear or understand and why they cannot hear or understand it”; [0107]); 
by the weak study sentence determination unit, instructing a screen of the device to display the assessment study sentences by text and receive second feedback from the user; 
by the weak study sentence determination unit, determining a plurality of weak study sentences that the user fails to understand, with reference to the first feedback from the user (Peters, figs. 7A – 7B, “My Listening” report is a feedback; “Percent Understood”; [0103]; [0107], “The material also identifies and tracks the percentage a student is able to understand and speed of the language that they are hearing. The material also pulls out specific words, phrases, and mistakes and transfers them to other materials for additional learning and memorization. The material provides the student with a record of their own listening mistakes and the corrections and categorization of the mistakes. By examining the historical record of the data the student is able to see patterns and categories of mistakes and understand what areas of the language need to be focused on in current or future studies”); 
by the weak pronunciation determination unit, determining at least some of pronunciations or pronunciation combinations commonly included in the plurality of weak study sentences as weak pronunciations or pronunciation combinations that the user fails to understand (Peters, figs. 7A – 7B, “My Listening” report is a feedback; “Percent Understood”; [0082], “The instructor or software then corrects the mistaken word/phrase/sentence and inputs the corrected word/phrase/sentence in the Correct Word/Phrase/Sentence block in My Speaking Mistakes.”; [0103]; [0107], “The material also identifies and tracks the percentage a student is able to understand and speed of the language that they are hearing. The material also pulls out specific words, phrases, and mistakes and transfers them to other materials for additional learning and memorization. The material provides the student with a record of their own listening mistakes and the corrections and categorization of the mistakes. By examining the historical record of the data the student is able to see patterns and categories of mistakes and understand what areas of the language need to be focused on in current or future studies”); and 
by the compensatory study course determination unit, determining a compensatory study course to be provided to the user, with reference to the determined weak pronunciations or pronunciation combinations (Peters, figs. 7A – 7B, “My Listening” report is a feedback; “Percent Understood”; [0082], “The instructor or software then corrects the mistaken word/phrase/sentence and inputs the corrected word/phrase/sentence in the Correct Word/Phrase/Sentence block in My Speaking Mistakes.”; [0103]; [0107], “The material also identifies and tracks the percentage a student is able to understand and speed of the language that they are hearing. The material also pulls out specific words, phrases, and mistakes and transfers them to other materials for additional learning and memorization. The material provides the student with a record of their own listening mistakes and the corrections and categorization of the mistakes. By examining the historical record of the data the student is able to see patterns and categories of mistakes and understand what areas of the language need to be focused on in current or future studies”)
wherein in the step of determining a compensatory study course, the compensatory study course is specified by at least one compensatory study material associated with the weak pronunciations or pronunciation combinations, and a sequence in which the at least one compensatory study material is provided (Peters, figs. 7A – 7B, “My Listening” report is a feedback; “Percent Understood”; [0082], “The instructor or software then corrects the mistaken word/phrase/sentence and inputs the corrected word/phrase/sentence in the Correct Word/Phrase/Sentence block in My Speaking Mistakes.”; [0103]; [0107], “The material also identifies and tracks the percentage a student is able to understand and speed of the language that they are hearing. The material also pulls out specific words, phrases, and mistakes and transfers them to other materials for additional learning and memorization. The material provides the student with a record of their own listening mistakes and the corrections and categorization of the mistakes. By examining the historical record of the data the student is able to see patterns and categories of mistakes and understand what areas of the language need to be focused on in current or future studies”).

Re claims 1, 9: Peters does not explicitly discloses receive first feedback from the user (first feedback for selecting one or more images); wherein in the step of determining a plurality of weak study sentences, an assessment study sentence is determined as a weak study sentence when it is determined with reference to the second feedback that the user fails to understand the assessment study sentence even if it is determined with reference to the first feedback that the user understands the assessment study sentence;

Re claims 10, 11: Peter does not explicitly disclose the method of Claim 1, wherein the assessment study sentences by text is displayed by the screen of the device after the weak study sentence determination unit receives the first feedback. 11. The method of Claim 1, further comprising: instructing the device of the user to output the audible sound of assessment study sentences and display one or more images related to the assessment study sentences; and instructing the screen of the device to display the assessment study sentences by text adjacent to the one or more images.

Re claims 1, 9: Johnson teaches an invention relates to language teaching and acquisition, and more particularly, to an automated system and method for teaching and learning a second or foreign language (Johnson, Abstract).  Johnson further teaches the following limitation: by the weak study sentence determination unit, instructing a device of a user to output an audible sound of assessment study sentences and receive first feedback from the user (Johnson, [0079], “listening comprehension test … the learner matches words/phrases heard to the corresponding graphic (e.g., on a computer screen)”; [0033], “each the sentence and/or short phrase comprising at least one word or phrase of the set of words or phrases, by having the learner hear the sentences and/or short phrases spoken while viewing corresponding graphical icons visually representing the sentences and/or short phrases”; fig. 13); 

wherein in the step of determining a plurality of weak study sentences, an assessment study sentence is determined as a weak study sentence when it is determined with reference to the second feedback that the user fails to understand the assessment study sentence even if it is determined with reference to the first feedback that the user understands the assessment study sentence (Johnson, [0079]; [0095], “After all 90 icons are offered for review, the learner may self -test his or her listening comprehension, as follows: Nine speaker icons appear to the left of the screen while nine icons corresponding to words/phrases to be tested appear to the right, and the learner presses first on a speaker icon to hear a word and then presses on the icon that matches what he or she heard. Finally the learner may self-test his or her reading comprehension, as follows: nine words or phrases appear to the left of the screen while nine icons appear to the right, and the learner must drag each of the words/phrases over to the matching icon”; fig. 13; fig. 14; fig. 5; the user has to pass both listen/reading comprehension for all 90 words; [0095], “After all 90 icons are offered for review, the learner may self-test his or her listening comprehension”; [0098], “Once all 90 words have been tested for reading comprehension, as determined at step 538, the day ends”).

A user may self-test his or her listening comprehension with selectable icons corresponding to audible sound of a vocabulary item (i.e., word, phrase, sentence) (See Johnson, [0130] fig. 13); and then self-test his or her reading comprehension with displaying the vocabulary item (i.e., word, phrase, sentence) by text adjacent to the one or more images (Johnson, [0130]; fig. 14).   The words / phrases are selected from a table listing of ninety exemplary vocabulary words (Johnson, [0054]).  


    PNG
    media_image1.png
    785
    589
    media_image1.png
    Greyscale

Re claims 10, 11: Johnson teaches 10. The method of Claim 1, wherein the assessment study sentences by text is displayed by the screen of the device after the weak study sentence determination unit receives the first feedback. 11. The method of Claim 1, further comprising: instructing the device of the user to output the audible sound of assessment study sentences and display one or more images related to the assessment study sentences; and instructing the screen of the device to display the assessment study sentences by text adjacent to the one or more images (Johnson, [0079]; [0095], “After all 90 icons are offered for review, the learner may self -test his or her listening comprehension, as follows: Nine speaker icons appear to the left of the screen while nine icons corresponding to words/phrases to be tested appear to the right, and the learner presses first on a speaker icon to hear a word and then presses on the icon that matches what he or she heard. Finally the learner may self-test his or her reading comprehension, as follows: nine words or phrases appear to the left of the screen while nine icons appear to the right, and the learner must drag each of the words/phrases over to the matching icon”; [0130], “The term "vocabulary item" as used herein may refer to a word (e.g., "boy") … a longer phrase ( e.g., a verb phrase, such as "he sleeps"), a sentence (e.g., "The men are swimming"),”; fig. 13 and 14; fig. 5).

Therefore, in view of Johnson, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method/system described in Peters, by providing picture and text association for with a phrase as taught by Johnson, since it was known in the art that one has to pass both listening / reading comprehensions for a language item to be considered proficient (see Johnson, [0018] – [0019], “…. “Native-like proficiency"-The ability to speak, listen, read, and write like a native speaker of some language”; [0027], “listening precedes speaking, reading is dependent on understanding the relationship between sounds and spelling, and writing follows the ability to read”; [0033]).  

Johnson teaches a plurality of vocabulary words / phrase instead of a plurality of sentences; wherein the plurality of phrases can include two or more words (i.e., Johnson, [0130], “The term "vocabulary item" as used herein may refer to a word (e.g., "boy") … a longer phrase ( e.g., a verb phrase, such as "he sleeps"), a sentence (e.g., "The men are swimming")”).   At the time the invention was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to include a sentence instead of a phrase because Applicant has not disclosed that sentence provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art would provide a sentence as a learning item instead of a phrase to adjust the complexity of the learning item for different students. 

Peters does not explicitly disclose wherein in the step of determining a compensatory study course, the sequence in which the at least one compensatory study material is provided is determined with reference to a result of machine learning or deep learning performed on the weak pronunciations or pronunciation combinations and the at least one compensatory study material.  Yu teaches systems, methods and computer program code for facilitating learning of spoken languages (Yu, Abstract).  Yu teaches wherein in the step of determining a compensatory study course, the sequence in which the at least one compensatory study material is provided is determined with reference to a result of machine learning or deep learning performed on the weak pronunciations or pronunciation combinations and the at least one compensatory study material (Yu, [0018]; [0010], “Thus the instruction data may comprise instructions to correct an error and/or instructions offering an alternative to the user-selected expression which might be considered more natural in the language”; [0049], “They are then analyzed using machine learning approaches to form a serial of compact feature vectors reflecting various learning aspects. The feature vectors can be combined to calculate a specific or general quantitative score of various learning aspect, such as pronunciation, fluency, or grammar correctness”; [0089], “Each alternative pattern or error pattern has an associated instruction entry in the database given the language learning specific goal”). Therefore, in view of Yu, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method/system described in Peter, by using machine learning to form a serial of compact feature vectors reflecting various learning aspects. The feature vectors can be combined to calculate a specific or general quantitative score of various learning aspect, such as pronunciation, fluency, or grammar correctness. These quantitative scores are ensured to be highly correlated to the scores that human teacher may give by using statistical regression (Yu, [0049]).

9. A system for assisting listening study, comprising: 
a weak study sentence determination unit configured to:
instruct a device of a user to output an audible sound of assessment study sentences and receive first feedback from the user; 
instruct a screen of the device to display the assessment study sentences by text and receive second feedback from the user; and 
determine a plurality of weak study sentences that the user fails to understand, with reference to the first feedback from the user;
a weak pronunciation determination unit configured to determine at least some of pronunciations or pronunciation combinations commonly included in the plurality of weak study sentences as weak pronunciations or pronunciation combinations that the user fails to understand; and 
a compensatory study course determination unit configured to determine a compensatory study course to be provided to the user, with reference to the determined weak pronunciations or pronunciation combinations,
wherein the weak pronunciation determination unit is configured to determine an assessment study sentence as a weak study sentence when it is determined with reference to the second feedback that the user fails to understand the assessment study sentence even if it is determined with reference to the first feedback that the user understands the assessment study sentence,
wherein the compensatory study course determination unit is configured to specify the compensatory study course by at least one compensatory study material associated with the weak pronunciations or pronunciation combinations, and a sequence in which the at least one compensatory study material is provided, and 
wherein the compensatory study course determination unit is configured to determine the sequence in which the at least one compensatory study material is provided with reference to a result of machine learning or deep learning performed on the weak pronunciations or pronunciation combinations and the at least one compensatory study material (See claim 1 rejection above).

Re claim 3:
3. The method of claim 1, wherein in the step of determining a plurality of weak study sentences, each of the plurality of weak study sentences is structured by predetermined codes representing pronunciations or pronunciation combinations included in each of the plurality of weak study sentences (Peters, [0095], “List Difficult to Hear Words/Phases block as a mistaken word or mistaken phrase section”; [0098], “The software or the instructor then identifies content that was heard incorrectly and inputs those words, phrases, and or sentences in the "What I Heard" block”; incorrect words, phrases and sentences are mistake code that a student failed to identify). 

Re claim 4:
4. The method of Claim 1, wherein in the step of determining weak pronunciations or pronunciation combinations, pronunciations or pronunciation combinations that are commonly included in the plurality of weak study sentences at frequencies equal to or greater than a predetermined level are determined as the weak pronunciations or pronunciation combinations (Peters, figs. 7A – 7B; fig. 7A, “Listening Two (2) Times”, “List Difficult To Hear Words / Phrases”; the list of words / phrases (fig. 7A, “ankle”, “over there”, “a little bit”) that are difficult understood after hearing them two times (frequencies)).

Re claims 5 - 6:
5. The method of claim 1, wherein in the step of determining a compensatory study course, a compensatory study material associated with the determined weak pronunciations or pronunciation combinations is determined (Peters, figs. 7A – 7B, “My Listening” report is a feedback; “Percent Understood”; [0082], “The instructor or software then corrects the mistaken word/phrase/sentence and inputs the corrected word/phrase/sentence in the Correct Word/Phrase/Sentence block in My Speaking Mistakes.”; [0103]; [0107], “The material also identifies and tracks the percentage a student is able to understand and speed of the language that they are hearing. The material also pulls out specific words, phrases, and mistakes and transfers them to other materials for additional learning and memorization. The material provides the student with a record of their own listening mistakes and the corrections and categorization of the mistakes. By examining the historical record of the data the student is able to see patterns and categories of mistakes and understand what areas of the language need to be focused on in current or future studies”). 

6. The method of claim 5, wherein the compensatory study material includes at least one of a single study material, an analogous study material, and a weakness prediction study material (Peters, figs. 7A – 7B, “My Listening” report is a feedback; “Percent Understood”; [0082], “The instructor or software then corrects the mistaken word/phrase/sentence and inputs the corrected word/phrase/sentence in the Correct Word/Phrase/Sentence block in My Speaking Mistakes.”; [0103]; [0107], “The material also identifies and tracks the percentage a student is able to understand and speed of the language that they are hearing. The material also pulls out specific words, phrases, and mistakes and transfers them to other materials for additional learning and memorization. The material provides the student with a record of their own listening mistakes and the corrections and categorization of the mistakes. By examining the historical record of the data the student is able to see patterns and categories of mistakes and understand what areas of the language need to be focused on in current or future studies”). 

Re claim 8:
8. A non-transitory computer-readable recording medium having stored thereon a computer program for executing the method of claim 1 (Peters, [0145], “The tool of the present invention may be provided in various forms such as paper-based materials, electronic devices, software, internet web page, internet web site, organized light, graphic images, quantum computation, or digital or analogue data”). 

Response to Arguments
Applicant's arguments filed 4/11/2022 have been fully considered but they are not persuasive.
Applicant argues:
The claimed subject matter is not directed to (b) certain methods of organizing human activity. The claimed subject matter includes a weak study sentence determination unit, a weak pronunciation determination unit, and a compensatory study course determination unit. Specifically, the claimed subject matter is directed to "by the weak study sentence determination unit, instructing a device of a user to output an audible sound of assessment study sentences and receive first feedback from the user … " These features do not correspond to organizing human activity … The claimed method cannot be simply implemented through an interpersonal interaction. For example, the claimed subject matter recites a system for assisting … Para. [0038] of the specification further discloses that "the weak study sentences may be structured by predetermined codes representing pronunciations or pronunciation combinations included in each of the weak study sentences … " Further, para. [0060] of the specification explicitly discloses that "the compensatory study course determination unit 230 according to one embodiment of the invention may refer to a result of machine learning or deep learning performed … "
The Office respectfully disagrees.  The limitations above are certain methods of organizing human activity, as the broadest reasonable interpretation of the limitations is an interaction between people, including teaching, following rules, or following instructions, between a human teacher and student.  The human teacher many provides instructions by producing audible sound and writing of assessment student sentences (“teaching”), determining pronunciation and compensatory study course (“instructions”) to the student.   These steps fall under an interaction between two individuals, namely the teacher and the student, by defining the teaching steps, rules or instructions a teacher would perform to present various study sentences according to the claimed steps. Thus, the claims recite certain methods of organizing human activity. 
The Office submits the machine learning or deep learning lack specificity as to how they “learned” the evaluate pronunciations or pronunciation combinations and the at least one compensatory study material.  Turning to applicant’s specification, the description of the phrase machine learning algorithm mirrors the languages use in claim 1.  See Applicant’s Specification, pg. 5, [0060] (“a result of machine learning or deep learning performed on weak pronunciations or pronunciation combinations of each user and compensatory study materials for the user, and determine a sequence of compensatory study materials to be provided to the user”).   An algorithm by definition: a step-by-step procedure for solving a problem or accomplishing some end (https://www.merriam-webster.com/dictionary/algorithm).  Applicant does not point out precisely a machine learning method include algorithm that cannot be mentally perform by a human.   The fact that pronunciation evaluation can be performed more quickly or efficiently via a computer does not materially alter the patent eligibility of Applicant's claims. In other words, mere automation of an abstract idea, without improving a technical aspect, does not confer patent eligibility.

Applicant argues:
In evaluating this claim for patent eligibility under § 101, the Office clarified that this claim is not directed to a judicial exception because, among other reasons, "the claim does not recite a mental process because the steps are not practically performed in the human mind."2 Thus, in considering whether a claim recites a mental process such as a concept performed in the human mind, the Office focuses on the practicality of performing the claimed subject matter in the human mind.
The Office respectfully submits that although these steps are claimed as being done by a computer (by some software modules), the activities themselves are all capable of being performed by a human without a computer, and fall into the abstract idea of mental processes. See, e.g., CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011) ("That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.").  Therefore, the Office determines that claims 1 and 9 recite the abstract idea of mental processes, which is a judicial exception to patent-eligible subject matter.   The Office considers claims 1 and 11 as a whole giving it the broadest reasonable interpretation as one of ordinary skill in the art would have interpreted it in light of the Specification at the time of filing. There is nothing in the claim and/or specification indicated that determining outputting an audible sound of assessment student sentences, writing the assessment study sentences, determining a plurality of weak study sentences/pronunciation/a compensatory study course includes certain amount of complexity to make it impractically performed in the human mind, or by using pen and paper.  There is nothing in the claims that require any kind of complexity (for example, number of sentences, complexity of the pronunciation).   An algorithm or the implement of software module is not inherently complex, nor require certain precision / efficiency.  
Second, Claims 1 and 9 further recite a plurality of software components; for example, a weak study sentence determination unit, a weak pronunciation determination unit, and a compensatory study course determination unit.  The components of the claims are not drawn to structural components. In the claim, each of the components are disclosed as being software modules or programs. As such, the claims are drawn to a computer program or software per se and are thus drawn to non-statutory subject matter.

Applicant argues:
In evaluating this claim for patent eligibility under § 101, the Office clarified that this claim is not directed to a judicial exception because, among other reasons, "the claim does not recite a mental process because the steps are not practically performed in the human mind."2 Thus, in considering whether a claim recites a mental process such as a concept performed in the human mind, the Office focuses on the practicality of performing the claimed subject matter in the human mind.
The Office respectfully submits that although these steps are claimed as being done by a computer (by some software modules), the activities themselves are all capable of being performed by a human without a computer, and fall into the abstract idea of mental processes. See, e.g., CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011) ("That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.").  Therefore, the Office determines that claims 1 and 9 recite the abstract idea of mental processes, which is a judicial exception to patent-eligible subject matter.   The Office considers claims 1 and 11 as a whole giving it the broadest reasonable interpretation as one of ordinary skill in the art would have interpreted it in light of the Specification at the time of filing. There is nothing in the claim and/or specification indicated that determining outputting an audible sound of assessment student sentences, writing the assessment study sentences, determining a plurality of weak study sentences/pronunciation/a compensatory study course includes certain amount of complexity to make it impractically performed in the human mind, or by using pen and paper.  There is nothing in the claims that require any kind of complexity (for example, number of sentences, complexity of the pronunciation).   An algorithm or the implement of software module is not inherently complex, nor require certain precision / efficiency.  
Second, Claims 1 and 9 further recite a plurality of software components; for example, a weak study sentence determination unit, a weak pronunciation determination unit, and a compensatory study course determination unit.  The components of the claims are not drawn to structural components. In the claim, each of the components are disclosed as being software modules or programs. As such, the claims are drawn to a computer program or software per se and are thus drawn to non-statutory subject matter.

Applicant argues:
The claimed machine learning or deep learning cannot be executed without structural components. Further, para. [0070] of the specification explicitly discloses that the claimed subject matter can be "executed by various computer components," and "stored on a computer-readable recording medium." 
The Office respectfully submits that the so-called "executed by various computer components," and "stored on a computer-readable recording medium” are not positively recited in claim 1. 

Applicant argues:
the Office Action fails to substantiate the rejection under Step 2B as required under the Berkheimer Memo. "[T]he Federal Circuit held that "[w]hether a claim element or combination of elements is well-understood, routine and conventional to a skilled artisan in the relevant field is a question of fact." Berkheimer Memo p. 2 citing Berkheimer, 881 F.3d at 1369 (emphasis added). "As the Federal Circuit explained: "[w]hether a particular technology is well-understood, routine, and conventional goes beyond what was simply known in the prior art. The mere fact that something is disclosed in a piece of prior art, for example, does not mean it was well-understood, routine, and conventional."" Id at 3 citing Berkheimer, 881 F.3d at 1369 (emphasis added).
The Berkheimer Memo sets forth specific requirements for supporting an assertion that an additional element (or combination of elements) is well-understood, routine or conventional. "In a step 2B analysis, an additional element ( or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with … 
The Office respectfully submits that 
First, the claimed use of a "system" to carry out the abstract idea "simply appends well-understood, routine, conventional activities previously known to the industry" (see 2019 Eligibility Guidance, 84 Fed. Reg. at 56). Indeed, the Specification concedes that the processing system is well-known, routine, and conventional. See, e.g., Applicant’s Spec. pgs. 5 - 6 (describing its "the learning assistance system" as "any type of portable digital equipment having a memory means and a microprocessor for computing capabilities, such as a smart phone and a tablet PC, may be adopted as the user device 300 according to the invention").  
Second, in accordance with Berkheimer v. HP Inc., 881 F.3d 1369 (Fed. Cir. 2018), recite eligible subject matter, because the Office Action failed to demonstrate that the claims recite methods that are well understood, routine, and conventional, as the Examiner provides no factual support.  It is not relevant whether the abstract idea itself is well understood, routine, and conventional, but rather "whether the additional elements amount to significantly more than the exception itself." 2019 Revised Patent Subiect Matter Eligibility Guidance at 56. The elements recited in claim 1, beyond the scope of the abstract idea, are only reciting the use of a computer to output audio, display text and select content based on a plurality of criteria (i.e., first/second feedbacks).  As discuss above, there is no indication that this hardware is anything other than generic, whose operation within the scope of the claim steps is merely well understood, routine, and conventional. This is because operations such as audio output, display output, and selecting content (i.e., weak study sentence) based on user selection (i.e., first and second feedbacks) are basic computer operations found in many computer systems. See In re Katz Interactive Call Processing Patent Litig., 639F.3dat 1316. 

Applicant’s arguments with respect to claims 1, 3 – 6 and 8 - 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048. The examiner can normally be reached Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK YIP/Primary Examiner, Art Unit 3715